On Motion to Dismiss.
The opinion of the Court was delivered by
Todd^ J.
The defendant is appellant from a judgment, which recognizes a judicial mortgage on a tract of land belonging to him, for four hundred dollars and interest.
Defendant’s ownership of the land is not controverted, but. the sole question we are asked to decide is, whether the land in question is subject to a debt of $400 and interest. The mere statement of the question makes it apparent that this Court is without jurisdiction to determine it. If the suit was to condemn the defendant personally to pay a debt, for the amount stated, of a third person, assumed by him, of course, no one would pretend that this Court would have jurisdiction of such a demand, and the fact that the claim is asserted, not against the defendant personally, but against his property i does not alter the case and confer jurisdiction.
This case comes clearly within the principle of our decision in the case of Loeb and Bloom vs. Arent et al., 33 An. 1085, which we have since liad occasion to re-afflrrn. 34 An.
It cannot be likened to the case of a party who asserts title to property seized for the debt of another,' and where such title is put at issue. In such a case the value of property determines the jurisdiction. Here, there is no dispute about the title of the property, but simply whether the property was, or is subject to a debt of $400 and interest.
Appeal dismissed.